Appellant insists that we erred in concluding that reversible error was not reflected by the action of State's counsel in interrogating the witness Allen on cross-examination relative to his prior conviction for driving an automobile while intoxicated. *Page 100 
Apparently, Allen was offered as a witness by the appellant in an endeavor to prove by him that Lovell, one of the alleged purchasers of the whisky, was not at the home of the appellant but was at another and different place at the time he testified that he, together with the witness Collins, purchased the whisky from appellant. However, Allen's testimony fell short of making proof of such fact by about four hours, in point of time. Lovell could very easily have been at the place where Allen placed him and also could have made the purchase of the whisky four hours later.
Allen's testimony, then, tended to establish no defense for appellant to the accusation against him.
We remain convinced that reversible error is not reflected.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.